           Case 2:19-cv-02050-RSL-MLP Document 21 Filed 06/08/20 Page 1 of 3




 1

 2

 3

 4

 5

 6                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
 7                                      AT SEATTLE

 8 RAYMOND A. FORSMAN,

 9                                Plaintiff,              Case No. CV19-2050-RSL-MLP

10          v.                                            ORDER SETTING PRETRIAL
                                                          SCHEDULE
11 PORT OF SEATTLE, et. al.,

12                                Defendants.

13                                             INTRODUCTION

14          This case has been referred to the undersigned United States Magistrate Judge. The Court

15 has reviewed the Joint Status Report and Discovery Plan submitted by the parties (dkt. # 20), and

16 hereby orders the following pretrial schedule:

17                                   Event                                        Date

18     Deadline for joining additional parties                                  7/6/2020

19     Deadline for amending pleadings                                          8/7/2020

20     Telephone status conference regarding discovery                          8/28/2020

21     Reports of expert witnesses under FRCP 26(a)(2) due                     10/26/2020
22     All motions related to discovery must be filed by this date and          11/9/2020
       noted for consideration no later than the third Friday thereafter
23     (see LCR7(d))


     ORDER SETTING PRETRIAL SCHEDULE - 1
           Case 2:19-cv-02050-RSL-MLP Document 21 Filed 06/08/20 Page 2 of 3




 1      Rebuttal expert disclosures under FRCP 26(a)(2) due                         11/23/2020

 2      Discovery to be completed by                                                11/23/2020

 3      All dispositive motions and motions to exclude expert testimony             12/22/2020
        for failure to satisfy Daubert must be filed pursuant to LCR 7(d)
 4

 5          The dates set forth in this order are firm dates that can be changed only by order of the

 6 Court, not by agreement of counsel for the parties. The Court will alter these dates only upon

 7 good cause shown. Failure to complete discovery within the time allowed is not recognized as

 8 good cause.

 9                                             TRIAL DATE

10          A trial date will be set by the assigned District Judge, the Honorable Robert S. Lasnik, if

11 the case has not been resolved by dispositive motion or settlement.

12                                           COOPERATION

13          As required by LCR 37(a), all discovery matters are to be resolved by agreement if

14 possible. Counsel are also directed to cooperate in preparing the final pretrial order in the format

15 required by LCR 16.1, except as ordered below.

16                                            SETTLEMENT

17          If this case settles, Plaintiff’s counsel shall notify deputy clerk, Tim Farrell at (206) 370-

18 8422 or via e-mail at: Tim_Farrell@wawd.uscourts.gov, as soon as possible. Pursuant to

19 LCR11(b), an attorney who fails to give the Deputy Clerk prompt notice of settlement may be

20 subject to such discipline as the Court deems appropriate. The Clerk is directed to send copies of

21 this Order to all parties of record.

22          //

23          //



     ORDER SETTING PRETRIAL SCHEDULE - 2
          Case 2:19-cv-02050-RSL-MLP Document 21 Filed 06/08/20 Page 3 of 3




 1      DATED this 8th day of June, 2020.


                                             A
 2

 3                                           MICHELLE L. PETERSON
                                             United States Magistrate Judge
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



     ORDER SETTING PRETRIAL SCHEDULE - 3
